UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2013 Issuer Direct Corporation (Exact name of registrant as specified in its charter) Delaware 1-10185 26-1331503 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 500 Perimeter Park Drive Suite D, Morrisville, North Carolina 27560 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (919) 481-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 — Results of Operations and Financial Condition. On February 28, 2013, Issuer Direct Corporation (the “Company”) issued a press release reporting the Company’s results for thefourth quarter and year endedDecember 31, 2012. The press release is attached as Exhibit 99.1 hereto and is incorporated herein by reference. The information in Item2.02 of this report, including the press release attached as Exhibit 99.1, is furnished and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Furthermore, such information shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended. Item 9.01 — Financial Statements and Exhibits (d) Exhibits: Press Release issued by the Company on February 28, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Issuer Direct Corporation By: /s/Brian R. Balbirnie Brian R. Balbirnie Chief Executive Officer Date: February 28, 2013 EXHIBIT INDEX Exhibit Number Description Press Release issued by the Company on February 28, 2013.
